DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s Response dated May 4, 2022. Claims 1-20 are presently pending and are presented for examination.

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on February 1, 2022, March 16, 2022, and June 14, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Amendments
In response to Applicant’s amendments dated May 4, 2022, Examiner withdraws the previous claim interpretations under 35 U.S.C. 112(f); withdraws the previous rejections under 35 U.S.C. 112(b); withdraws the previous rejections under 35 U.S.C. 101; and maintains the previous prior art rejections.

Response to Arguments
Applicant's arguments filed May 4, 2022 have been fully considered but they are not persuasive. 

Applicant argues that Chen does not explicitly teach determining a location of an object and correlating that determined location to a portion of an image, which is image processed; see Response at p. 14. More specifically, Applicant argues that the object position within the image data is not determined until after the image is created and processed which allegedly differs from the present limitations; see Response at p. 13. Examiner respectfully disagrees. Examiner notes that the objects are first detected via, for example, the LiDAR data which associate specific reflective beams with different objects; see at least Chen at [0019]. Chen teaches that the image created by the LiDAR comprising the different detection beams is analyzed to determine which beams are associated with which types of objects prior to determining the characteristics of the objects themselves. Because the prior art does teach first determining where the objects reside within the data prior to processing that portion of the image to determine object shapes/characteristics, Examiner is unpersuaded and maintains the corresponding rejections. 

Applicant argues that Chen does not explicitly teach that an object detection sensor and an imaging sensor having a field of view where a portion of the image that represents the detected object is identified based on a determined location of the detected object within the field of view of the imaging sensor, or generating characteristic data based on processing of the identified portion of the image; see Response at p. 14. Applicant's argument fails to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. Examiner asserts that the claimed limitations are taught be Chen at least under the reasoning recited in the below mapping of the claims. Therefore, Examiner is unpersuaded and maintains the corresponding rejections. 

Applicant's remaining arguments either fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references or are substantially the same as those arguments addressed above and/or below. Therefore, Examiner remains unpersuaded and maintains the corresponding rejections. 


Claim Objections
Claim 6 is objected to because of the following informalities: Claim 6 recites determine distance and should include a “d” to recite “determined distance.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 2 and 4 along with the corresponding dependent claims 3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, Examiner is unable to find any support for claiming a non-optical object detection sensor. In fact, the specification appears to discuss several optical detection sensors for object detection purposes. Therefore, claims 2 and 4 along with the corresponding dependent claims 3 and 4-6 are rejected as containing new matter. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12-17, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2014/0236477 (hereinafter, “Chen”; previously of record).

Regarding claim 1, Chen discloses a mobile work machine (see at least Fig. 1) comprising: 
a set of ground engaging elements configured to convey the mobile work machine over a worksite (see at least Fig. 1 and [0013]; the machines each have ground engaging elements);
a controllable subsystem configured to perform an operation corresponding to the worksite (see at least Fig. 1 and [0013]; each machine has at least one controllable subsystem);
an object detection sensor at a sensor location, the object detection sensor configured to generate a sensor signal indicative of a position of a detected object relative to the sensor location (see at least Fig. 1, [0008], [0019], and [0022]; the object detection device (e.g., a camera, LiDAR, etc.) detects one or more objects on the worksite, and the objects are detected relative to the machine (i.e., mobile work machine)); 
an imaging sensor having a field of view (see at least [0008]; the object detection sensor (i.e., imaging sensor));
at least one processor (see at least [0021]); and
memory storing instructions executable by the at least one processor (see at least [0021]), wherein the instructions, when executed, cause the mobile work machine to (see at least [0021]):
receive an image of the worksite captured by the imaging sensor (see at least [0006] and [0044]; an image of the worksite is received); 
determine a location of the detected object within the field of view based on the sensor signal (see at least [0022]; the object detection sensor (i.e., imaging sensor) may be used to determine the locations of objects within the sensing area of the object detection senor (i.e., imaging sensor));
identify a portion of the image that represents the detected object based on the determined location of the detected object within the field of view (see at least [0030] and [0044]; object location is determined based on the image);
perform image processing on the identified portion of the image (see at least [0021]; processing of the sensor data, including image data, occurs to find the relative orientation of the object to the machine); 
generate characteristic data that represents a characteristic of the detected object based on the image processing (see at least [0019]; image processing to determine object characteristics may be executed); and
control a display device to display one or more images of the worksite captured by the imaging sensor with an indication of the characteristic data (see at least [0046]; object mapping via a user display may be controlled which includes at least the objects comprising characteristic data).

Regarding claim 2, Chen discloses all of the limitations of claim 1. Additionally, Chen discloses wherein the object detection sensor comprises a non-optical object detection sensor on the mobile work machine (see at least [0019]; the objects may be detected within the field of view of, for example, the LiDAR sensor (i.e., the non-optical object detection senor)); and the instructions cause the mobile work machine to: 
transmit a detection signal (see at least [0019]; a detection signal is transmitted); 
receive reflections of the detection signal (see at least [0019]; the detection signal may be reflections off of the objects); and 
detect the object based on the received reflections (see at least [0019]; the detection signal may be reflections off of the objects).

Regarding claim 3, Chen discloses all of the limitations of claim 2. Additionally, Chen discloses wherein the instructions cause the mobile work machine to determine a likelihood that the detection of the object by the object detection sensor comprises a false positive detection (see at least [0022]; estimated errors are taken into account when determining accuracy of sensor information).

Regarding claim 4, Chen discloses all of the limitations of claim 2. Additionally, Chen discloses wherein the instructions cause the mobile work machine to:
identify a window within the field of view of the imaging sensor based on the sensor signal from the non-optical object detection sensor (see at least [0019]; the objects may be detected within the field of view of, for example, the LiDAR sensor (i.e., the non-optical object detection senor)); and
perform image processing on the identified window to generate an object evaluation representing the object (see at least [0019]; the objects found within the field of view may be processed such that the shape and other characteristics of the object (i.e., an object evaluation representing the object) may be determined).

Regarding claim 5, Chen discloses all of the limitations of claim 4. Additionally, Chen discloses wherein the detection signal comprises a radio frequency (RF) signal (see at least [0019]; the RF signal may comprise a radar signal).

Regarding claim 6, Chen discloses all of the limitations of claim 4. Additionally, Chen discloses wherein the instructions cause the mobile work machine to:
determine an angle of the received reflections relative to a reference orientation (see at least [0019] and [0033]; the characteristics of the reflection beam may be determined which includes, for example, the angle of the beam relative to the sensor); 
determine a distance of the detected object from the sensor location based on the received reflections (see at least [0019]; the characteristics of the beam reflected off the object may be used to determine the distance of the objects from the senor location);
identify the window based on the determined angle and the determine distance (see at least [0033] and the application generally; the object windows are determined based on the beam angle and distance determined via analysis of the LiDAR data).

Regarding claim 7, Chen discloses all of the limitations of claim 1. Additionally, Chen discloses wherein the imaging sensor comprises a camera (see at least [0044]; the object detection device (i.e., imaging sensor) may include a camera), and the instructions cause the mobile work machine to:
receive a time-series of images from the camera (see at least [0044]; a video camera may be used); and 
perform vision tracking of the object within the window (see at least [0047]; tracking of other machines (i.e., objects) using video feed and/or multiple images).

Regarding claim 8, Chen discloses all of the limitations of claim 7. Additionally, Chen discloses wherein the instructions cause the mobile work machine to 
identify a first location of the window based on a first image in the time-series of images (see at least [0046]-[0047]; other machines may be detected by the object detection device (i.e., image device) and may be tracked from image to image); and
modify the window to a second location based on a second image in the time-series of images (see at least [0046]-[0047]; other machines may be detected by the object detection device (i.e., image device) and may be tracked from image to image).

Regarding claim 9, Chen discloses all of the limitations of claim 1. Additionally, Chen discloses wherein the instructions cause the mobile work machine to: 
control the display device to display the one or more images along with a visual indication of the location of the detected object (see at least [0029]; and the control signal may be based on the information).

Regarding claim 10, Chen discloses all of the limitations of claim 1. Additionally, Chen discloses wherein the instructions cause the mobile work machine to:
perform image processing on the portion of the image to generate an object evaluation representing the object (see at least [0019]; image processing on the portions of the sensor data which reflect light indicating the presence of an object may be conducted), the object evaluation indicating at least one of:
an object size of the object;
an object shape of the object (see at least [0019]; a shape of an object may be determined); or 
an object type of the object; and	
control a display device associated with the mobile work machine to display the image with a visual indication of the object evaluation (see at least [0042]; an image classifier may be used for identifying the type of object).

Regarding claim 12, Chen discloses a mobile work machine comprising (see at least Fig. 1): 
a set of ground engaging elements configured to convey the mobile work machine over a worksite (see at least Fig. 1 and [0013]; the machines each have ground engaging elements);
a controllable subsystem configured to perform a machine operation on the worksite (see at least Fig. 1 and [0013]; each machine has at least one controllable subsystem);
an object detection sensor configured to generate a signal indicative of an object detected on a worksite (see at least Fig. 1, [0008], and [0019]; the object detection device detects one or more objects on the worksite);  
at least one processor (see at least [0021]); and
memory storing instructions executable by the at least one processor (see at least [0021]), wherein the instructions, when executed, cause the mobile work machine to (see at least [0021]):
determine a location of the object relative to the mobile work machine (see at least [0022]; the objects are detected relative to the machine (i.e., mobile work machine));  
receive an image of the worksite (see at least [0006] and [0044]; an image of the worksite is received) and correlate the determined location of the object to a portion of the image (see at least [0030] and [0044]; object location is determined based on the image); 
perform image processing on the portion of the image (see at least [0021]; processing of the sensor data, including image data, occurs to find the relative orientation of the object to the machine); 
evaluate the object based on the image processing of the portion of the image (see at least [0021]; processing of the sensor data, including image data, occurs to find the relative orientation of the object to the machine); and 
generate a control signal that controls an action of the controllable subsystem based on the evaluation (see at least [0027]; a control signal which updates the new position of the vehicle relative to the object is generated).

Regarding claim 13, Chen discloses all of the limitations of claim 12. Additionally, Chen discloses wherein the object detection sensor is configured to: 
transmit a detection signal (see at least [0019]; a detection signal is transmitted);  
receive reflections of the detection signal (see at least [0019]; the detection signal may be reflections off of the objects); and
generate the signal based on the received reflections (see at least [0019]; the detection signal may be reflections off of the objects).

Regarding claim 14, Chen discloses all of the limitations of claim 13. Additionally, Chen discloses wherein the detection signal comprises a radar signal (see at least [0019]; the detection signal may comprise a radio signal).

Regarding claim 15, Chen discloses all of the limitations of claim 12. Additionally, Chen discloses wherein the instructions cause the mobile work machine to correlate the determined location of the object to the portion of the image based on a mounting location of the camera on the mobile work machine and a field of view of the camera (see at least the application generally; while not expressly stated, orientation based on images must necessarily take into account the mounting location and field of view of the camera).

Regarding claim 16, Chen discloses all of the limitations of claim 12. Additionally, Chen discloses an imaging sensor configured to generate a time-series of images of the worksite (see at least [0044]; a video camera may be used), and the instructions cause the mobile work machine to visually track the location of the object in a plurality of subsequently acquired images in the time-series (see at least [0047]; tracking of other machines (i.e., objects) using video feed and/or multiple images).

Regarding claim 17, Chen discloses all of the limitations of claim 12. Additionally, Chen discloses wherein the control signal controls a display device associated with the mobile work machine to display the image with a visual indication of the location of the object on the image (see at least [0046]; a display device of the work machine displays the image along with a map indication of the location of the object on the image).

Regarding claim 19, Chen discloses a mobile work machine comprising: 
a transmitter configured to transmit a radar signal (see at least [0019]; the detection signal may comprise a radio signal comprising a radar signal);  
a receiver configured to receive reflections of the radar signal and generate an object detection signal indicative of an object detected on a worksite based on the received reflections (see at least [0019]; the detection signal may be reflections off of the objects);  
at least one processor (see at least [0021]); and
memory storing instructions executable by the at least one processor (see at least [0021]), wherein the instructions, when executed, cause the mobile work machine to (see at least [0021]):
determine a location of the object relative to the mobile work machine (see at least [0022]; the objects are detected relative to the machine (i.e., mobile work machine));  
receive an image of the worksite (see at least [0006] and [0044]; an image of the worksite is received);  
correlate the determined location of the object to a portion of the image (see at least [0030] and [0044]; object location is determined based on the image);   
evaluate the object by performing image processing of the portion of the image (see at least [0021]; processing of the sensor data, including image data, occurs to find the relative orientation of the object to the machine); 
generate a control signal that controls the mobile work machine based on the evaluation (see at least [0027]; a control signal which updates the new position of the vehicle relative to the object is generated).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 11, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of U.S. Pub. No. 2009/0043462 (hereinafter, “Stratton”; previously of record).

Regarding claim 11, Chen discloses all of the limitations of claim 9. However, Chen does not explicitly teach determine a projected path of the mobile work machine; 
determine that at least a portion of the detected object is located in the projected path; and
generate the control signal based on the determination.
Stratton, in the same field of endeavor, teaches
determine a projected path of the mobile work machine (see at least [0030]; a probable path (i.e., projected path) of the machine to the obstacle is determined); 
determine that at least a portion of the detected object is located in the projected path (see at least [0030] and [0044]-[0045]; an obstacle may be in the projected path); and
control the controllable subsystem based on the determination (see at least [0030] and [0044]-[0046]; control signals may be generated to slow the vehicle or to implement an evasive maneuver/change of path).
One of ordinary skill in the art would be motivated, before the time of filing, to modify the disclosure of Chen with the teachings of Stratton in order to avoid obstacles in a worksite after detection thereof; see at least Chen at [0003].

Regarding claim 18, Chen discloses all of the limitations of claim 12. However, Chen does not explicitly teach determine a projected path of the mobile work machine; and 
determine that at least a portion of the detected object is located in the projected path, and 
generate the control signal based on the determination.
Stratton, in the same field of endeavor, teaches path determination logic configured to determine a projected path of the mobile work machine (see at least [0030]; a probable path (i.e., projected path) of the machine to the obstacle is determined); and 
that at least a portion of the detected object is located in the projected path (see at least [0030] and [0044]-[0045]; an obstacle may be in the projected path); and
generate the control signal based on the determination (see at least [0030] and [0044]-[0046]; control signals may be generated to slow the vehicle or to implement an evasive maneuver/change of path).
One of ordinary skill in the art would be motivated, before the time of filing, to modify the disclosure of Chen with the teachings of Stratton in order to avoid obstacles in a worksite after detection thereof; see at least Chen at [0003].

Regarding claim 20, Chen discloses all of the limitations of claim 19. However, Chen does not explicitly teach 
wherein the instruction cause the mobile work machine to: 
determine a projected path of the mobile work machine; 
determine that at least a portion of the detected object is located in the projected path; and 
control a display device associated with the mobile work machine to display the image with visual indications of the projected path and location of the object
Stratton, in the same field of endeavor, teaches wherein the instruction cause the mobile work machine to: 
determine a projected path of the mobile work machine (see at least [0030]; a probable path (i.e., projected path) of the machine to the obstacle is determined); and 
determine that at least a portion of the detected object is located in the projected path(see at least [0030] and [0044]-[0045]; an obstacle may be in the projected path); and
control a display device associated with the mobile work machine to display the image with visual indications of the projected path and location of the object (see at least [0030] and [0044]-[0046]; control signals may be generated to slow the vehicle or to implement an evasive maneuver/change of path).
One of ordinary skill in the art would be motivated, before the time of filing, to modify the disclosure of Chen with the teachings of Stratton in order to avoid obstacles in a worksite after detection thereof; see at least Chen at [0003].

Additional Relevant Art (Previously of Record)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
a.	U.S. Pub. No. 2012/0083982 which relates to worksite navigation control based on visual sensing of the environment.

Conclusion
41.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

42.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        
/TYLER J LEE/Primary Examiner, Art Unit 3663